 
 
I 
108th CONGRESS
2d Session
H. R. 3731 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2004 
Mr. Ramstad (for himself, Mr. Moore, Mr. Moran of Kansas, and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Defense to reimburse members of the Armed Forces who participated in the Department of Defense Rest and Recuperation Leave program for travel expenses incurred by or on behalf of such members before the program was expanded to include domestic travel. 
 
 
1.Reimbursement for travel costs incurred by members of the Armed Forces under Department of Defense Rest and Recuperation Leave programThe Secretary of Defense shall reimburse each member of the Armed Forces who participated in the Department of Defense Rest and Recuperation Leave program during the period beginning on September 15, 2003, and ending on December 18, 2003, for travel expenses incurred by the member, or by family members on behalf of the member, to travel to or from a designated embarkation point for the program before the program was expanded to include a domestic travel component.  
 
